Submitted October 28, 1935.
We have carefully examined the record in this case and find nothing in it that would warrant a surcharge of the accountant. No good purpose would be served by a detailed discussion of the matter. The assignments of error filed by the appellant, Arthur H. Schnell, are overruled and the decree of the court below is affirmed at his costs.
A brief was filed in this court on behalf of Miss Isabel Drummond, — purporting to have been done pursuant to our Rule 61. It has nothing to do with the questions involved in the appeal filed by Mr. Schnell and hence is not within Rule 61. She presented a claim in the court below for legal services rendered Mr. Schnell. The court disallowed it because "the agreement or relation which allegedly gave rise to this claim was made solely with Mr. Schnell without the guardian's express or implied consent." She took no appeal from that action. Mr. Schnell's appeal from the dismissal of his exceptions did not operate as an appeal on her behalf. The costs incident to this brief are not chargeable against the appellant.